IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 97-11197
                          Conference Calendar



ANSLUN HUTCHINSON, III,

                                           Plaintiff-Appellant,

versus

WICHITA FALLS POLICE
DEPARTMENT; PRUITT, detective,

                                           Defendants-Appellees.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:97-CV-172
                       - - - - - - - - - -
                          April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Anslun Hutchinson, III, Texas prisoner # 16894, appeals from

the dismissal as frivolous of his 42 U.S.C. § 1983 complaint

alleging malicious prosecution.    Because Hutchinson has not been

exonerated of the charges, his claim has not accrued, and he thus

has no cause of action under § 1983.     Heck v. Humphrey, 512 U.S.
477, 489 (1994).   A dismissal with prejudice does not preclude a

later claim that meets the preconditions for suit.     Johnson v.

McElveen, 101 F.3d 423, 424 (5th Cir. 1996).


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-11197
                                -2-

     Hutchinson’s appeal is without arguable merit and thus

frivolous.   See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).   Because the appeal is frivolous, it is DISMISSED.   5th

Cir. R. 42.2.

     DISMISSED.